Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 27, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142950 & (3)                                                                                         Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ERIC L. VANDUSSEN,                                                                                       Brian K. Zahra,
             Plaintiff,                                                                                               Justices

  v                                                                 SC: 142950

  COURT OF APPEALS,
            Defendant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The complaint for superintending control is considered and, in lieu of granting relief at
  this time, we REMAND this case to the Court of Appeals to articulate the reason why
  “the fair administration of justice” warrants the denial of the plaintiff’s request to film
  oral argument on May 10, 2011. Administrative Order 1989-1(2)(b).

         We retain jurisdiction. On remand, the Court of Appeals shall issue an order on or
  before May 2, 2011, and shall immediately file a copy of that order with the Clerk of the
  Supreme Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 27, 2011                      _________________________________________
         y0427                                                                 Clerk